Case 0:19-cv-60777-RKA Document 44 Entered on FLSD Docket 08/08/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-60777-CIV-ALTMAN/Hunt

  W1 OPTIMUM PARTNERS, LLC,

         Plaintiff,
  v.

  WHITE ROCK, DMCC,

        Defendant.
  _________________________________/

                                               ORDER

         THIS MATTER comes before the Court on the Plaintiff’s Declaration of Citizenship

  [ECF No. 43].

         In that Declaration, the Plaintiff admits that it is a foreign alien for purposes of federal

  diversity jurisdiction under 28 U.S.C. § 1332. See id. at 1; see Rolling Greens MHP, L.P. v.

  Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (limited liability company

  is deemed citizen of any state where any of its members is a citizen). The Plaintiff therefore

  concedes that diversity jurisdiction does not exist. [ECF No. 43] at 1.

         The Court appreciates the Plaintiff’s candor and agrees that, because both the Plaintiff and

  the Defendant are aliens, diversity jurisdiction is lacking here. See Iraola & CIA, S.A. v. Kimberly-

  Clark Corp., 232 F.3d 854, 860 (11th Cir. 2000) (“It is a standard rule that federal courts do not

  have diversity jurisdiction over cases where there are foreign entities on both sides of the action,

  without the presence of citizens of a state on both sides.”). And, because diversity of citizenship

  was the only asserted basis for the exercise of federal jurisdiction in this case, See Second Am.

  Compl. [ECF No. 12] at 2, the Court lacks subject-matter jurisdiction.
Case 0:19-cv-60777-RKA Document 44 Entered on FLSD Docket 08/08/2019 Page 2 of 2



        Accordingly, the Court hereby ORDERS AND ADJUDGES as follows:

        1. Pursuant to Federal Rule of Civil Procedure 12(h)(3), this case is DISMISSED without

           prejudice for lack of subject-matter jurisdiction.

        2. The Clerk shall CLOSE this case, all pending deadlines and hearings are

           TERMINATED, and any pending motions are DENIED AS MOOT.

        3. In accordance with Federal Rule of Civil Procedure 58, final judgment will be entered

           separately.

        DONE AND ORDERED in Fort Lauderdale, Florida this 8th day of August 2019.




                                                     _________________________________
                                                     ROY K. ALTMAN
                                                     UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                2
